UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- The Dreyfus Fund Incorporated (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 12/31 Date of reporting period: 09/30/16 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Fund Incorporated September 30, 2016 (Unaudited) Common Stocks - 96.9% Shares Value ($) Banks - 4.0% PNC Financial Services Group 250,141 22,535,203 U.S. Bancorp 513,777 22,035,895 Capital Goods - 6.9% Fortive 218,303 11,111,623 Honeywell International 198,363 23,127,142 Raytheon 162,500 22,121,125 United Technologies 206,102 20,939,963 Diversified Financials - 7.2% BlackRock 75,771 27,463,957 Intercontinental Exchange 112,350 30,262,596 Synchrony Financial 819,882 22,956,696 Energy - 8.6% EOG Resources 339,110 32,795,328 Occidental Petroleum 432,800 31,559,776 Schlumberger 415,767 32,695,917 Food & Staples Retailing - 1.8% Costco Wholesale 137,222 Food, Beverage & Tobacco - 5.2% Coca-Cola 642,793 27,203,000 Kellogg 176,743 13,692,280 Molson Coors Brewing, Cl. B 158,828 17,439,314 Health Care Equipment & Services - 10.3% Abbott Laboratories 529,340 22,385,789 Boston Scientific 1,115,147 a 26,540,499 Cardinal Health 177,733 13,809,854 Danaher 235,977 18,498,237 DENTSPLY SIRONA 210,683 12,520,891 UnitedHealth Group 154,096 21,573,440 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 96.9% (continued) Shares Value ($) Household & Personal Products - 1.6% Estee Lauder, Cl. A 198,378 Insurance - 2.0% Arch Capital Group 279,072 a Materials - 4.2% Dow Chemical 310,589 16,097,828 Praxair 121,865 14,724,948 Vulcan Materials 140,609 15,991,462 Media - 3.5% CBS, Cl. B 296,484 16,229,534 Charter Communications, Cl. A 85,504 a 23,083,515 Pharmaceuticals, Biotechnology & Life Sciences - 6.8% Celgene 204,570 a 21,383,702 Merck & Co. 364,001 22,717,302 Pfizer 971,616 32,908,634 Retailing - 10.2% Amazon.com 57,583 a 48,214,822 Home Depot 170,764 21,973,911 Priceline Group 16,282 a 23,958,800 Ulta Salon Cosmetics & Fragrance 87,001 a 20,704,498 Semiconductors & Semiconductor Equipment - 4.0% Broadcom 129,252 22,298,555 Texas Instruments 329,261 23,107,537 Software & Services - 14.6% Alphabet, Cl. A 27,946 a 22,470,261 Alphabet, Cl. C 37,463 a 29,119,615 Facebook, Cl. A 330,790 a 42,430,433 MasterCard, Cl. A 272,244 27,706,272 Oracle 612,516 24,059,628 salesforce.com 248,226 a 17,705,961 Technology Hardware & Equipment - 2.3% Cisco Systems 802,509 Transportation - 2.0% Union Pacific 233,223 Common Stocks - 96.9% (continued) Shares Value ($) Utilities - 1.7% NextEra Energy 154,603 Total Common Stocks (cost $871,464,817) Other Investment - 3.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $38,269,765) 38,269,765 b Total Investments (cost $909,734,582) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Software & Services 14.6 Health Care Equipment & Services 10.3 Retailing 10.2 Energy 8.6 Diversified Financials 7.2 Capital Goods 6.9 Pharmaceuticals, Biotechnology & Life Sciences 6.8 Food, Beverage & Tobacco 5.2 Materials 4.2 Banks 4.0 Semiconductors & Semiconductor Equipment 4.0 Media 3.5 Money Market Investment 3.4 Technology Hardware & Equipment 2.3 Insurance 2.0 Transportation 2.0 Food & Staples Retailing 1.8 Utilities 1.7 Household & Personal Products 1.6 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS The Dreyfus Fund Incorporated September 30, 2016 (Unaudited) The following is a summary of the inputs used as of September 30, 2016 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 1,065,585,381 - - Equity Securities— Foreign Common Stocks † 22,298,555 - - Mutual Funds 38,269,765 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the"Service") approved by the Board Members ("Board").These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At September 30, 2016, accumulated net unrealized appreciation on investments was $216,419,119, consisting of $228,541,298 gross unrealized appreciation and $12,122,179 gross unrealized depreciation. At September 30, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Fund Incorporated By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 16, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 16, 2016 By: /s/ James Windels James Windels Treasurer Date: November 16, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
